Citation Nr: 0418451	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1970 
to January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The issues of entitlement to service connection for a 
psychiatric disorder and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In March 1980, the RO denied service connection for a 
nervous disorder, and so informed the veteran in April 1980.  
The veteran did not timely disagree with the denial.  

3.  Evidence received since the March 1980 denial includes 
evidence that is relevant and probative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence submitted since the March 1980 rating decision 
which denied service connection for a nervous disorder is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim, a substantially complete application was received in 
September 2000.   Notice regarding VCAA was sent to the 
veteran in October 2000 and in May 2002.   Thereafter, in a 
rating decision dated in September 2002, the claimed was 
denied.  Due to the favorable decision of the Board on that 
issue, the Board finds that the passage of VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal as to the new and 
material issue.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended, 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 394 (1993).  The claim is ready to be considered on the 
merits.

The veteran's initial claim for entitlement to service 
connection for a nervous disability was denied in a March 
1980 rating decision.  The veteran was given written 
notification of the denial the next month, and he did not 
timely disagree.  Therefore, the rating decision became 
final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001.  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the most recent adverse final 
decision. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2003).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In September 2000, the veteran sought 
to reopen his claim, and this appeal ensued.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening these claims is that evidence 
added to the record since the March 1980 rating decision, the 
last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.  

Evidence considered at the time of the March 1980 rating 
decision consisted of the veteran's service medical records 
which showed that in service, a Medical Board proceeding in 
December 1970 found schizoid personality after the veteran 
attempted suicide with a gunshot wound to the chest.  It was 
found that the disorder preexisted service.  The veteran was 
recommended for discharge.  VA medical records showed that in 
December 1979, the veteran was hospitalized for depression, 
secondary to alcoholism.  Upon consideration of this 
evidence, the RO denied service connection.   

Evidence received since the March 1980 rating decision 
includes copies of VA outpatient treatment records, and VA 
examination reports.  In September 2000, the veteran was seen 
as an outpatient at a VA facility, and the examiner found 
that he had major depression with recurrence with several 
serious suicide attempts.  

The Board finds that while some of the newly submitted 
evidence is cumulative or redundant, the finding of major 
depression with recurrence linked with suicide attempts is 
new and material to the veteran's claim since he had a 
suicide attempt in service.  In interpreting 38 C.F.R. 
§ 3.156(a), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has 
stated that it was not clear to what extent this regulation 
"addresses the final ratings decision rather than emphasizes 
the importance of ensuring that the evidentiary record is 
complete before a ratings decision is made."  Hodge at 1363.  

The Board finds that this evidence is new and material 
evidence since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, 
the Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim seeking service connection for a psychiatric 
disability.  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.  To this extent only, the appeal is 
allowed.  


REMAND

The veteran seeks service connection for a psychiatric 
disability other than PTSD, and for PTSD.  He has been 
diagnosed with major depression and with PTSD.  

The claims file contains VA outpatient treatment records 
dated in September 2000 and January 2001, which show that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  However, the actual SSA 
decision is not of record, and it is unclear what 
disability(ies) served as the basis of the allowance.  Once 
the VA is put on notice that the veteran is in receipt of 
such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  As there are potentially 
outstanding documents from this agency, further development 
is necessary to attempt to obtain them.  

In addition, the veteran seeks service connection for PTSD 
based on personal assault which occurred while he was in the 
military.  He has argued that this precipitated his suicide 
attempt in service.  

With respect to a claim for post-traumatic stress disorder 
based on the occurrence of an in-service assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the in-service incident. 
As noted, the veteran has alleged that he has PTSD as the 
result of a traumatic event including a personal assault. 
Therefore, the considerations that are applicable to PTSD 
claims involving personal assault are also applicable here.  
Examples of evidence that may be used to corroborate PTSD 
personal assault allegations include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. See 38 C.F.R. § 3.304(f)(3) (2003).

The Board also notes that the veteran has not been examined 
by VA for an opinion regarding the etiology of his 
psychiatric complaints, and their relationship, if any with 
the veteran's military service. 

In view of the above, the case is hereby REMANDED to the RO 
for the following action:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all medical treatment records 
which could be pertinent to his claim 
that have not been made part of the 
record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  In addition, the RO should contact 
the veteran and inform him that he may 
submit any other corroborating evidence 
he might have pertaining to the reported 
rape incident experienced during service.  
The RO should inform him that he can 
submit any other evidence to verify his 
alleged stressful incident from military 
as well as non-military sources.  The RO 
should assist him in obtaining such 
evidence, if appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
§ 5.14 and 38 C.F.R. § 3.304(f)(3) for 
verification of a non-combat stressor is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to him 
advising him of the steps necessary to 
verify his stressor.  

3.  The RO should contact the SSA and 
request a copy of the veteran's 
disability decision awarding him 
disability benefits.  Additionally, any 
evidence used by the SSA in arriving at 
its decision should be included.  If no 
records are available then the file must 
clearly indicate a negative search.  

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnosis of all psychiatric disorders 
that are present.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
prior to the examination.  A multiaxial 
evaluation based on the current DSM-IV 
diagnostic criteria is required.  If a 
psychiatric disorder is found, the 
examiner should offer an opinion as to 
the etiology of such disability, to 
include whether the disability was 
incurred in or aggravated by the 
veteran's military service.  Complete 
rationale must be provided for any 
opinions or conclusions offered.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether the 
alleged stressor found to be established 
by the record is sufficient to produce 
PTSD, and state whether there is a link 
between the current PTSD symptomatology 
and any inservice stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner. Further, in line with the M21- 
1 provisions, the examiner is requested 
to provide detailed medical analysis and 
interpretation of any diagnosis found on 
examination in light of all the evidence 
of record for the purpose of addressing 
whether any behavioral changes that 
occurred at or close in time to the 
alleged rape could possibly indicate the 
occurrence of an alleged inservice 
stressor.  The complete rationale for any 
opinion expressed must be provided.

5.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



